                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

JONATHAN PORTER
ADC #659942                                                                          PLAINTIFF

v.                               Case No. 4:17-cv-00789-KGB/JJV

GARY STEWART, Doctor, Faulkner County Jail;
and TIM RYALS, Sheriff, Faulkner County Jail                                     DEFENDANTS

                                              ORDER

       The Court has received the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 26). No objections have been filed, and the time

to file an objection has passed. After careful consideration, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Dkt. No. 26).

       It is, therefore, ordered that:

       1.      Plaintiff Jonathan Porter’s complaint against defendants Gary Stewart and Tim

Ryals is dismissed without prejudice (Dkt. No. 2).

       2.      The Court certifies, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order adopting the Proposed Findings and Recommendations and the

accompanying Judgment would not be taken in good faith.

       So ordered this 28th day of December, 2018.



                                                     _____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
